Citation Nr: 0710512	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-06 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to restoration of service connection for 
hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to January 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision by the Boise, Idaho Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran was 
scheduled for personal hearings (including Travel Board) on 
numerous occasions, including in September 2003, February 
2004, June 2004 and March 2005; he either canceled or failed 
to report for these hearings.  In June 2005, his 
representative indicated that the veteran no longer wished to 
appear at a hearing.


FINDINGS OF FACT

1.  A January 1997 rating decision granted service connection 
for hypertension, effective from May 3, 1996.

2.  In a June 2003 rating decision, the RO proposed to sever 
service connection for hypertension; and in a February 2004 
rating decision, the RO severed service connection for 
hypertension, effective from May 1, 2004.

3.  The veteran's service medical records show an elevated 
diastolic blood pressure reading when the veteran was 
examined for separation for service; and record has shown 
that the veteran has hypertension.  

4.  When the RO granted service connection for hypertension, 
it erroneously relied in part on the service medical records 
of another veteran; however, excluding consideration of those 
records, it is not undebatable that service connection for 
hypertension was not warranted, and the grant of service 
connection for hypertension was not clearly and unmistakably 
erroneous..  




CONCLUSION OF LAW

Severance of service connection for hypertension was not 
proper, and restoration of service connection for 
hypertension is warranted.  38 U.S.C.A. §§ 1110, 5303, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.105 (d), 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies to the instant claim.

Because the determination below constitutes a full grant of 
the claim, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice content or 
timing is harmless

II.  Factual Background

The veteran's September 1968 pre-enlistment examination 
report notes a blood pressure reading of 108/80.  A January 
1971 separation examination report notes a blood pressure 
reading of 138/90.  The service medical records do not show 
that hypertension was diagnosed or that medication for high 
blood pressure was prescribed at any time during the 
veteran's military service.

In May 1996, the veteran submitted a claim for service 
connection for hypertension.  

Private treatment records dated from April 1996 to June 1996 
note the veteran's history and ongoing treatment for 
hypertension.

The veteran was accorded a VA general examination in July 
1996.  He reported a history of hypertension "for many 
years."  He was taking Adalar and Clonidine, and his blood 
pressure was under control.  Essential hypertension was 
diagnosed.

A January 1997 rating decision granted the veteran service 
connection for hypertension, rated 10 percent, effective from 
May 3, 1996.  At the time of the award, associated with the 
veteran's claims file were the service medical records of 
another veteran who was hospitalized and treated for 
uncontrolled hypertension during his military service (and 
was ultimately discharged from service for such disability).  
The RO's grant of service connection for hypertension was 
based in part on consideration of these records. 

In a June 2003 rating decision, the RO proposed to sever 
service connection for hypertension on the basis of clear and 
unmistakable error in the initial grant.  Specifically, the 
RO noted that another veteran's service medical records had 
been erroneously included in the veteran's claims file.

In a February 2004 rating decision, service connection for 
hypertension was severed, effective May 1, 2004.

In May 2003, a VA physician reviewed the veteran's claims 
file and noted that the veteran had a blood pressure reading 
of 138/90 at separation.  The physician further noted that 
the earliest records of post-service treatment for 
hypertension were dated in 1996.  The physician opined that 
the single elevated reading at discharge "would not, in my 
opinion, be adequate to establish a service connection to 
(hypertension) diagnosed in the 1990's."

In June 2004, the veteran submitted private treatment records 
from his place of employment dated from 1974 to 1976.  These 
records show: a blood pressure reading of 150/72 in August 
1974 and May 1976; the veteran's report that he was taking 
"Hydrodierol" (Hydrodiuril) in May 1976; and a September 
1976 recommendation that the veteran follow up with his 
private physician regarding hypertension.

III.  Legal Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection will be severed only where 
evidence establishes that the original grant of service 
connection was clearly and unmistakably erroneous, the burden 
of proof being upon the Government (emphasis added).  
38 C.F.R. § 3.105(d).  Once service connection has been 
granted, it can be severed only upon a VA showing that the 
rating decision granting service connection was clearly and 
unmistakably erroneous, and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); Daniels v. 
Gober, 10 Vet. App. 474 (1997).  Thus, the burden of proof in 
severing service connection is on the Government, and this 
burden is the same as a claimant's burden in attempting to 
overturn a final decision on the basis of clear and 
unmistakable error (CUE).

The U.S. Court of Appeals for Veterans Claims has propounded 
a three-pronged test to determine whether CUE is present in a 
prior determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made"; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has held that the same CUE standard which applies 
to a veteran's CUE challenge to a prior adverse determination 
under 3.105(a) is also applicable in the Government's 
severance determination under 3.105(d)).  "Once service 
connection has been granted, section 3.105(d) provides that 
it may be withdrawn only after VA has complied with specific 
procedures and the Secretary meets his high burden of proof."  
See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 
3.105(d) places at least as high a burden of proof on the VA 
when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned.").  See also Graves v. 
Brown, 6 Vet. App. 166, 170 (1994) (holding that clear and 
unmistakable error is defined the same under 38 C.F.R. § 
3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered under section 
3.105(d) is not limited to the evidence before the RO at the 
time of the initial service connection award.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 
10 Vet. App. 340, 342-43 (1997).  The Court reasoned that 
because section 3.105(d) specifically contemplates that a 
change in diagnosis or change in law or interpretation of law 
may be accepted as a basis for severance, the regulation 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service connection award 
can be terminated pursuant to section 3.105(d) only on the 
basis of the law and record as it existed at the time of the 
award thereof, the VA would be placed in the impossible 
situation of being forever bound to a prior determination 
regardless of changes in the law or later developments in the 
factual record."  Venturella, at 342-43.
In the present case, the procedural steps followed by the RO 
in proposing and implementing the severance of service 
connection for hypertension satisfied the requirements of 38 
C.F.R. § 3.105(d).  The veteran does not contend otherwise.  

It is also not in dispute that the facts before the 
adjudicator granting service connection for hypertension in 
January 1997 were not all correct.  The veteran does not 
dispute that the records of another veteran may have been 
considered when service connection for hypertension was 
granted.

What is in dispute is whether the determination in January 
1997 would have manifestly been different if the other 
veteran's records were disregarded.  Significantly, without 
the other veteran's records, the record showed that the 
veteran has hypertension, and that on separation from service 
he had a diastolic blood pressure reading that is considered 
either elevated or borderline elevated.  While such evidence 
obviously is not as supportive of a grant of service 
connection for hypertension as the record considered by the 
January 1997 adjudicator, neither is it one that precludes a 
reasonable judgment decision that the veteran's current 
hypertension was initially manifested (and incurred) in 
service.  Notably, a May 2003 VA medical opinion added to the 
record since indicates essentially that a single 
elevated/borderline elevated blood pressure reading would 
"not establish service connection" for hypertension 
diagnosed "in the 1990's"  Regardless of whether such 
opinion meets the legal standard of proof required for 
severance, i.e., that a grant of service connection for 
hypertension would have been unmistakably erroneous given the 
circumstances, it is based on an erroneous factual premise 
(as private treatment records show that hypertension was 
diagnosed about 20 years prior to the "1990s").  Hence, 
that medical opinion lacks probative value.  

In summary, it is not shown that if the other veteran's 
records had not been considered in January 1997 the decision 
would have been manifestly different, and that the grant of 
service connection for hypertension was clearly and 
unmistakably erroneous.  Accordingly, the burden of proof 
required for severance has not been met.  As severance was 
not proper, restoration of service connection for 
hypertension is warranted.   

ORDER

Service connection for hypertension is restored.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


